Citation Nr: 0612846	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  02-10 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
disability. 

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service connected 
disability. 

3.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

4.  Entitlement to an increased evaluation for traumatic 
arthritis of the right ankle, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1965 
to August 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In May 2004, the Board remanded this 
claim to the RO for further development.  The case has been 
returned to the Board and is ready for further review.  

During his hearing before the undersigned Acting Veterans Law 
Judge in February 2006, the veteran claimed secondary service 
connection for cardiovascular disease and for a cognitive 
disorder due to strokes as related to his PTSD.  He further 
indicated that he has scars that resulted from his treatment 
in service for a fracture of the right tibia and fibula.  He 
also indicated that he had a claim for a total disability 
rating based on unemployability, and a claim for new and 
material evidence to reopen a claim of entitlement to service 
connection for hearing loss.  He also claimed clear and 
unmistakable error in the RO determination of May 2002 which 
found that no new and material evidence had been received to 
reopen a claim of entitlement to service connection for 
hearing loss.  These matters are referred to the RO for 
consideration. 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran seeks service connection for a low back disorder 
and for a right knee disorder.  He claims that these were 
incurred in service, or in the alternative, are secondary to 
his service-connected right ankle disability.  As to the back 
claim, the record shows that the veteran was treated in 
service for low back pain in February 1968.  He also claims 
that when he sustained injuries in an automobile accident in 
November 1968, his treatment included being placed in 
traction due to a spine injury.  While the veteran was 
examined by VA in March 2001, and back strain with 
osteoarthritis was diagnosed, as was pointed out by the 
veteran's representative, the etiology of the disorder was 
not addressed.  As to the right knee, the record shows that 
the veteran was treated for a fracture of the tibia and 
fibula in 1966.  The record shows currently that he has 
degenerative joint disease of the right knee.  The veteran's 
right knee has not been fully evaluated and, as his 
representative has stated, an opinion regarding the etiology 
of any current right knee disorder has not been requested.  

Concerning the claim for additional compensation for service-
connected disabilities, the Board notes that the veteran was 
last evaluated for his right ankle disorder in March 2001.  
The most recent VA examination for PTSD was conducted in 
September 2002 on neuro psychological testing.  Subsequent to 
that time, the veteran was hospitalized for 7 weeks in 2004 
for his PTSD.  His representative has requested current 
evaluations regarding these disorders.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the appellant.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board further notes that the veteran was initially seen 
at a private hospital after his traffic accident in November 
1968.  Records of that treatment have not been sought.  In 
addition, the hospitalization records for the veteran's 
treatment at the U.S. Naval Hospital in Philadelphia, 
Pennsylvania in November 1968 are not in the file.  

The record shows that the veteran was awarded benefits from 
the Social Security Administration in December 2004.  Records 
considered in that determination have not been associated 
with the claims file.  When VA is put on notice of the 
existence of SSA records, as here, VA must seek to obtain 
those records before proceeding with the appeal.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  


Accordingly, the case is REMANDED for the following action:

1.  Request another search for service 
medical records specifically to include 
hospitalization reports from the U.S. 
Naval Hospital in Philadelphia, 
Pennsylvania.  Contact the West Jersey 
Hospital in Camden, New Jersey, and 
request records of treatment for the 
veteran in November 1968 after an 
automobile accident.  Any such records 
received should be associated with the 
claims file.  If any records are 
unavailable, please have the provider 
so indicate, and this should be noted 
in the record.  In addition, the 
veteran should be informed of all 
efforts undertaken and the results. 

2.  Obtain all relevant SSA records (to 
include the decision and all supporting 
medical records) and associate them with 
the claims file.   

3.  Schedule the veteran for a VA 
psychiatric examination to assess the 
current severity of his service-connected 
PTSD.  The examiner should specifically 
indicate how all PTSD symptoms affect the 
veteran occupationally and socially in 
terms of the applicable rating criteria.  
This includes providing a Global 
Assessment of Functioning (GAF) score and 
an explanation of the assigned score. 

The examiner should note if the veteran 
has manifestations such as suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
or an inability to establish and maintain 
effective relationships. 

The examiner should review the claims 
folder for the veteran's pertinent 
medical history.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.  
To the extent possible the examiner must 
distinguish any symptoms caused by any 
other psychiatric or cognitive disorder.  
If symptoms cannot be distinguished that 
fact must be so noted.

4.  Schedule the veteran for a VA 
orthopedic examination to evaluate the 
veteran's service-connected right ankle 
disability and his low back and right 
knee complaints.  The claims file should 
be made available to the examiner for 
review.  

Range of motion of the right ankle must 
be reported in degrees.  The physician 
should indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement of right ankle, and whether 
there is likely to be any additional 
range of motion loss due to any of the 
following: (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in the 
degree of the additional range of motion 
loss due to pain on use or during flare-
ups. If the physician is unable to make 
any of the above determinations, it 
should be so indicated on the record.  

As to the low back and the right knee, 
the examiner should, after examining the 
veteran, render opinions with complete 
rationale as to the etiology of any low 
back or right knee disability to include 
whether it is at least as likely as not 
(a 50 percent chance or greater) that any 
low back or right knee disability is 
related to service or to the service-
connected right ankle disorder, to 
include if they are due to or aggravated 
by the service-connected right ankle.  

5. Following the aforementioned 
development, VA should review and 
readjudicate the claims on appeal.  If 
any benefit sought is not granted in 
full, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  The veteran should 
also be informed of the information and 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran and 
his representative should then be given 
an opportunity to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





